Title: To George Washington from Charles Lee, 4 April 1793
From: Lee, Charles
To: Washington, George



Sir
Alexandria [Va.] 4th april 1793

The objects which I have in veiw at this time will not permit me conveniently to continue in the Office of Collector at Alexandria which you were pleased to entrust to me. About the 12th of this month I shall have occasion to leave town and previously it is my wish to deliver up all my official books documents & papers to my successor and I am therefore to request that you will be pleased to make the appointment whenever it shall be found convenient, and until it be done the businss shall be transacted as usual.
It would make me happy to be succeeded by Col. Fitzgerald whose worth is well known to you and who is desirous of the appointment or by Mr Vincent Gray who has filled the office of deputy collector from the commencement of the new government, & has acquired a thorough knowledge of its functions, and who not only has conducted himself in a manner satisfactory to all that have had to do with the office, but has been exemplary in a diligent obedient and faithful discharge of the duties required of him.
I return you my thanks for the trust you confided to me, and I remain with the most respectful consideration sir your most obet & hbl. servant

Charles Lee

